DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed 11/19/21 regarding invoking 35 USC 112(f) have been fully considered but they are not persuasive. The claims still use nonce words and describe the elements by function rather than by structure.  Thus the interpretation is maintained.

Specification
The new title of the invention is still not descriptive enough.  
The title is hereby amended to:

METHOD WHICH A USER POSSESSING A SAMPLE PERFORMS COLOR ADJUSTMENT WHEN A SAMPLE COLOR IS OUTSIDE THE COLOR REPRODUCTION RANGE

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“first setting unit configured to set”, Fig. 2 and paragraph 25, Fig. 3 and paragraph 33,
“acquisition unit configured to acquire”, Fig. 2 and paragraph 25-29,
“determination unit configured to determine”, and Fig. 2 and paragraph 25, Fig. 3 and paragraph 33-34,
“second setting unit configured to cause”, Fig. 1, operation unit 106 paragraphs 23 and 25
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, and 4-15 are allowable over the prior art of record because in view of the “means for’ language employed and the resultant 112 (f)/6th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests an image forming apparatus for replacing an input color with an output color, the apparatus comprising: a first setting unit configured to set the input color based on a user instruction; an acquisition unit configured to acquire a sample color by scanning a sample; a determination unit configured to determine whether the acquired sample color is outside a color reproduction range of the image forming apparatus; and a second setting unit configured to cause a printing unit to print a plurality of colors close to the sample color and set the output color to a user-selected color among the plurality of printed colors in a case where the determination unit determines that the acquired sample color is outside the color reproduction range of the image forming apparatus, whereas in a case where the determination unit determines that the acquired sample color is not outside the color reproduction range of the image forming apparatus, the second setting unit sets the output color to the sample color without causing the printing unit to print the plurality of colors close to the sample color.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2020/0267285 to Hioki discloses the reproduction of a target color is appropriately performed with high accuracy. A printing system 10 includes a printing device 12 and a host PC 14 that is a control device. The printing device 12 includes a plurality of inkjet heads 202y to 202k and a colorimeter 204. The host PC 14 is capable of performing a color matching process for matching a color printed by the inkjet heads 202y to 202k with a target color, and performs, in the color matching process, a target color acquiring process for acquiring the target color using the colorimeter 204, an initial value setting process for setting an initial value of a color setting value, and a target color corresponding value determination process for selecting a patch having a color close to a target color from among a plurality of patches by causing the inkjet heads 202y to 202k to print the patches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672